Citation Nr: 0823078	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  03-04 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric condition, to include schizophrenia, paranoid 
type.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to October 
1979. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin that reopened but denied the veteran's 
previously denied claim of entitlement to service connection 
for a psychiatric condition.  The veteran perfected a timely 
appeal of this determination to the Board.

In December 2007, the veteran appeared and offered testimony 
in support of her claim before the undersigned member of the 
Board.  The veteran's testimony on that occasion has been 
transcribed and associated with her claims file.

After the instant matter had been certified to the Board, the 
veteran submitted additional evidence in the form of a letter 
from her private physician, Dr. S.

Where the agency of original jurisdiction receives additional 
pertinent evidence after a Statement of the Case or the most 
recent Supplemental Statement of the Case has been issued and 
before the appeal is certified to the Board and the appellate 
record is transferred to the Board, the agency of original 
jurisdiction must furnish the appellant and his or her 
representative, if any, a Supplemental Statement of the Case.  
38 C.F.R. §§ 19.31(b), 19.37(a) (2007).  Furthermore, when 
the Board receives pertinent evidence that was not initially 
considered by the RO, generally the evidence must be referred 
to the RO for review.  See 38 C.F.R. § 20.1304(c) (2006).  An 
exception is made if this procedural right is waived by the 
veteran, or if the Board determines that the benefit or 
benefits to which the evidence relates may be fully allowed 
on appeal without such referral.  Id.  Such a waiver must be 
in writing or, if a hearing on appeal is conducted, the 
waiver must be formally and clearly entered on the record 
orally at the time of the hearing.  Id.  Evidence is not 
pertinent if it does not relate to or have a bearing on the 
issue or issues on appeal.  Id.

The letter from Dr. S. is essentially the same letter as a 
May 2007 letter submitted by Dr. S., which was considered by 
the RO prior to issuing its May 2007 Supplemental Statement 
of the Case.  As the Board considers this evidence to be 
cumulative of evidence previously considered by the RO, a 
remand for RO review of the April 2008 letter from Dr. S. is 
not warranted.


FINDINGS OF FACT

1. New evidence relating to an unestablished fact necessary 
to substantiate the veteran's claim of entitlement to service 
connection for a psychiatric condition, to include 
schizophrenia, paranoid type, has been received.

2. A psychiatric condition, including schizophrenia, did not 
have its onset in service.


CONCLUSIONS OF LAW

1. New and material evidence has been received to reopen a 
previously denied claim of entitlement to service connection 
for a psychiatric condition, to include schizophrenia, 
paranoid type.  38 U.S.C.A. § 5108, 7105(c) (West 2002); 38 
C.F.R. § 3.156(a) (2007).

2. A psychiatric condition, to include schizophrenia, 
paranoid type, was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 
(2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, April 2001 
and May 2007 letters to the veteran from the Agency of 
Original Jurisdiction (AOJ) specifically notified her of the 
substance of the VCAA, including the type of evidence 
necessary to establish entitlement to service connection, and 
the division of responsibility between the veteran and VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007), these 
letters essentially satisfied the notification requirements 
of the VCAA by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate her claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; and (3) 
informing the veteran about the information and evidence she 
was expected to provide.  The Board notes that a "fourth 
element" of the notice requirement requesting the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim was recently removed from the language 
of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 
(Apr. 30, 2008) (applicable to all claims for benefits 
pending before VA on or filed after May 20, 2008).

Also, for a claim to reopen a previously denied claim for 
service connection, the VCAA requires that VA provide a 
notice letter that describes the basis of the previous 
denial, as well as the evidence necessary to substantiate the 
element or elements of service connection found to be 
unsubstantiated in the previous denial.  The failure to 
provide this notice prior to the adjudication of a veteran's 
claim generally constitutes prejudicial error by VA.  See 
Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).  However, given 
the favorable decision below with respect to the veteran's 
claim to reopen a previously denied service connection claim, 
any inadequate notice in this respect is not prejudicial to 
the veteran.

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as typically required.  In a case involving the 
timing of the VCAA notice, the United States Court of Appeals 
for Veterans Claims (Court) held that the appellant has a 
right to a VCAA content-complying notice and proper 
subsequent VA process.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  A VCAA-compliant letter was issued to the 
veteran in May 2007.  Thereafter, she was afforded an 
opportunity to respond, and the AOJ then subsequently 
reviewed the claim and issued a Supplemental Statement of the 
Case to the veteran in June 2007.  Under these circumstances, 
the Board finds that the notification requirements of the 
VCAA have been satisfied.  Pelegrini v. Principi, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  The veteran was provided this 
notice in March 2006 and May 2007.  As such, any notice 
deficiencies related to the rating or effective date were 
subsequently remedied.  Thus, the Board finds no prejudice to 
the veteran in processing the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service personnel and medical records, VA medical treatment 
records, lay statements submitted on the veteran's behalf, 
letters submitted on the veteran's behalf by the veteran's 
private physician, the veteran's testimony at her January 
2005 RO hearing and December 2007 Board hearing, and written 
statements from the veteran and her representative.  There is 
no indication that there is any additional relevant evidence 
to be obtained by either VA or the veteran.  The Board 
therefore determines that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.

II. New and Material Evidence

The veteran's claim of entitlement to service connection for 
schizophrenia was previously denied by VA, most recently by 
December 1994 rating decision.  The basis of the denial was 
that the veteran had not submitted evidence to substantiate 
an in-service onset of her claimed condition.

Generally, a final decision issued by the RO may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  See 38 U.S.C.A. 
§ 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, 
which states, in part, that "[i]f new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim."  Id.

"New evidence" is evidence that has not previously been 
reviewed by VA adjudicators.  "Material evidence" is 
existing evidence, that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

Furthermore, in determining whether evidence is new and 
material, the credibility of the newly presented evidence is 
to be presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 
371 (1999) (per curium).  The Board must review all of the 
evidence submitted since the last final disallowance of the 
claim on any basis in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

Even though the RO in its May 2002 rating decision found that 
new and material evidence had been submitted to reopen the 
claim, the Board must first determine that new and material 
evidence has been presented in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).

In the instant case, the veteran submitted evidence including 
letters dated in May 2007 and April 2008 from the veteran's 
private physician, Dr. S., which indicate that in his opinion 
the veteran was suffering from schizophrenia when she was in 
the military from 1975 to 1979.  Such new medical evidence of 
in-service onset of schizophrenia relates to an unestablished 
fact necessary to substantiate the veteran's service 
connection claim.  Thus, the Board finds that new and 
material evidence has been submitted to reopen a previously 
denied claim of entitlement to service connection for a 
psychiatric condition, to include schizophrenia, paranoid 
type.

III. Service Connection

The veteran argues that she is entitled to service connection 
for a psychiatric condition, to include schizophrenia, 
paranoid type.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In the instant case, the veteran's service personnel records 
indicate that she was an unauthorized absentee from August 
21, 1978 to September 25, 1978, for which was awarded a 
Special Court-Martial, which commenced in November 1978.  An 
April 1979 performance evaluation of the veteran noted that, 
up to the day that the veteran was placed in an Unauthorized 
Absence status, her performance of duty had been beyond 
reproach, that she had accepted her new assignment well and 
was eager to learn, and that within a short period of time 
she was very competent and reliable in her work.  It also 
noted that, once the veteran was competent in her work, she 
needed no supervision, was reliable, and could be depended 
on, many times volunteering to stay after normal hours to 
ensure that the daily workload had been completed.  It was 
furthermore noted that the veteran had been a definite asset 
to her department.

Service medical records do not reflect complaints of or 
treatment for schizophrenia, or any other psychiatric 
condition.  On October 1979 separation examination, the 
veteran was noted to have had a normal psychiatric 
evaluation, and no schizophrenia or any other psychiatric 
condition was noted.  In her October 1979 Report of Medical 
History, the veteran indicated that she had or had had 
"Frequent trouble sleeping," "Depression or excessive 
worry," "Loss of memory or amnesia," and "Nervous trouble 
of any sort."  She also answered "No" to the question of 
"Have you ever been treated for a mental condition?"  The 
section of the veteran's Report of Medical History 
instructing the examining physician to comment on all 
positive answers given by the veteran was left blank, and 
there was no further explanation given for any of the 
veteran's responses.

On April 1981 service medical examination, the veteran was 
noted to have had a normal psychiatric evaluation, and no 
schizophrenia or any other psychiatric condition was noted.  
In both her April 1981 and February 1982 Reports of Medical 
History, the veteran indicated that she did not have and had 
never had "Frequent trouble sleeping," "Depression or 
excessive worry," "Loss of memory or amnesia," or "Nervous 
trouble of any sort."  She also answered "No" to the 
question of "Have you ever been treated for a mental 
condition?"  On February 1982 Report of Medical History, it 
was also noted that the veteran denied a personal history of 
psychosis, a history of motion sickness or disturbances of 
consciousness, and all other significant medical or surgical 
history.

August 1985 VA medical treatment records indicate that the 
veteran reported being out of work since July 1985, and that 
she wanted to see a psychiatrist.  It was noted that the 
veteran complained of being sexually harassed at work.  It 
was also noted that the veteran had recently seen a 
psychiatrist several weeks prior, but had no prior history.  
The examiner's impression was "rule out atypical affective 
disorder," and "rule out paranoid personality."

December 1986 VA treatment notes indicate that the veteran 
reported wanting to talk to a psychiatrist about some mental 
problems that she had been having.  The veteran reported that 
these problems had happened before and they seemed to be 
recurring.  The veteran furthermore reported feeling that 
someone was harassing her, which had begun four or five years 
prior, while she was working at a Post Office.  The 
examiner's impression was "rule out schizotypal 
personality."

January 1987 private psychiatric notes indicate that the 
veteran reported walking out on her job at the Post Office 
approximately a year and a half before, at which time she was 
feeling harassed by people at work and preoccupied with 
thoughts of numbers and colors.  The veteran reported being 
in service from 1974 to 1979, and denied any psychiatric 
problems prior to the episode at the Post Office when she 
experienced feelings of people harassing her, talking about 
her, giving her a hard time, and making her work difficult.

September 1987 VA treatment notes indicate that the veteran 
asked for psychiatric testing because she had become more 
forgetful, and that she had had a previous "nervous 
breakdown."  It was noted that the veteran walked into the 
hospital with her mother and complained of difficult memory 
recall, neglect of person hygiene, and having difficulty 
tolerating people at work.  It was also noted that the 
veteran had been in service between 1975 and 1979 and was 
discharged honorably, and that she was employed at the U.S. 
Postal Service after discharge, but had resigned because of 
family problems.  The veteran reported that she had again 
been employed by the Post Office from 1984 to 1985.  The 
veteran also gave a vague history of "nervous breakdown" in 
1985 and reported that she had been to a VA Medical Center.  
She reported feeling difficulty with people at work because 
they harassed her, and, according to her mother, she was 
forgetful, did not function well at work, neglected her 
personal hygiene, had a tendency towards self-confinement, 
and was not interested in social activity.

October 1987 VA treatment notes indicate that the veteran had 
a history of treatment in 1985 and 1986 for a reported 
"nervous breakdown," which involved symptoms of visual and 
auditory hallucinations, delusion of thought insertion, 
paranoia, and a preoccupation with numbers.  It was reported 
that the veteran had left her job at the Post Office at that 
time because she felt that the sexual harassment she had 
received from co-workers had led to her breakdown and 
prevented her from returning to work.  It was noted that she 
had not been employed for any extended length of time since 
then.  It was also noted that she served from 1974 to 1979 
and was honorably discharged.  After examination, the veteran 
was diagnosed as having schizophrenia, undifferentiated type.

The record reflects that the veteran was hospitalized from 
February 1988 to June 1988, with a discharge diagnosis of 
schizophrenia, paranoid type.

February 1988 VA medical treatment notes indicate that the 
veteran complained of voices that bothered her.  The veteran 
at that time reported that she began to hear voices in 1985, 
when she first went to VA for help.  She also reported that 
sometimes certain people tried to trick her, and that she had 
ringing in her ears.  The veteran reported that it all 
started in 1985, when she suffered harassment at work, was 
assaulted at work, and suffered a nervous breakdown.  It was 
noted that the veteran at first stated that she had no 
medical or legal problems in service, but later mentioned 
that she went Absent Without Official Leave (AWOL) for a 
month once in service.  She described it vaguely, said she 
did not know why she did it, and reported that she went to 
New Orleans and worked as temporary help.  The veteran 
furthermore reported that after active duty she worked for 
the Post Office from 1980 to 1985, and that after she 
developed her current symptoms, she worked only for temporary 
help agencies.  After examination, the veteran was diagnosed 
as having schizophrenia, with hysterical features.

Other February 1988 VA treatment notes indicate that the 
veteran reported that she began to have difficulties at work 
in about 1984, at which time she began to hear "a voice."

February 1988 VA medical treatment notes also indicate that 
the veteran had schizophrenia and complained of audio 
hallucinations for three years.

March 1988 VA notes indicate that the veteran complained of 
hallucinations, a high-pitched sound in the ears, paranoia, 
memory deficit, and poor concentration.  The veteran reported 
that she had been having symptoms on and off since around the 
late 1970s while in the military but completed her tour, and 
that for the past three years her symptoms had worsened to 
the point of losing her job.

A June 1988 VA hospital discharge summary indicates that the 
veteran reported a three year history of abnormal events 
which began when she was working in the Post Office in 1985, 
which included voices, a high pitched sound in one ear, 
burning of her eyes, an occasional feeling of bulging of her 
eyes, and a type of light beam that she occasionally 
experienced.

July 1988 VA treatment notes indicate that the veteran had 
her first psychotic break in 1985, when first her thoughts 
began to race and she begun to hear a single voice talking 
about her, saying derogatory things, and occasionally telling 
her to harm others.

A June 1989 letter form the veteran's private physician, Dr. 
S., states that the veteran had suffered from mental illness 
since 1985 and now was under treatment for the problem.

September 1991 VA treatment records indicate that the veteran 
reported a history of auditory hallucinations beginning in 
service, when she was seen by a psychiatrist but not 
medicated, and that the voices again recurred five years 
later.  

October 1994 VA hospital treatment notes indicate that the 
veteran reported trying to commit suicide after command 
auditory hallucinations told her to kill herself.  The 
veteran reported a psychiatric history beginning in the 
military when she went AWOL, with the veteran reporting that 
to the first time in her life she heard voices which told her 
to leave, which she did.  It was noted that the veteran was 
subsequently found and brought back to the military, but did 
not tell anyone of her voices because she was afraid they 
would think she was "crazy."  The veteran also reported 
that after she was discharged, this did not occur again until 
1985 when she had a recurrence of auditory hallucinations and 
was hospitalized at various VA hospitals over the next 
several years.

October 2000 VA treatment notes indicate that the veteran 
reported that while she was in service she heard a voice in 
her head telling her to leave, so she left and found a 
military friend who had just been discharged and stayed with 
her.  She also reported that when she got there she was 
confused, tired, weary, not coherent, and she wanted to know 
what happened to her and why she was there.  She also 
reported that she kept hearing the voice telling her to do 
some work, so she got a job at a temporary help agency.  She 
furthermore reported that she was afraid to tell anyone that 
a voice had told her to leave because she thought they would 
lock her up.

May 2007 and April 2008 letters from Dr. S. state that the 
veteran was treated by Dr. S. from 1989 until May 1991 for 
schizophrenia, that it was Dr. S.'s belief that she was 
suffering from schizophrenia for a number of years prior to 
her first visit to him, and that it was Dr. S.'s medical 
opinion that she was suffering from schizophrenia when she 
was in the military from 1975 to 1979.

The veteran has also submitted a number of lay statements 
from friends and family dated November 2000 to January 2001, 
which describe the veteran prior to her psychiatric 
condition, and describe the symptoms of her psychiatric 
condition that they witnessed.

Also, a December 2002 statement from A. D. indicates that, in 
1978, the veteran arrived at A. D.'s house with no luggage 
and seemed confused.  It also indicates that the veteran's 
behavior was strange, that A. D. had to remind her to take a 
bath and wash up in the mornings, that the veteran seemed as 
though she "wasn't all there," and that the veteran did not 
speak coherently at times.  The statement furthermore 
indicates that A. D. asked the veteran why she had gone AWOL, 
and the veteran stated that "she couldn't explain what 
happened to her" and that she said that it was hard for her 
to think like herself.  A.D. stated that it seemed to A.D. 
that the veteran seemed perplexed, disoriented, and confused 
about what she was doing.

At her RO hearing in January 2005 and Board hearing in 
December 2007, the veteran testified that, while in service, 
the voices in her head told her to leave service when she 
went AWOL, and that the voices told her to get a job while 
she was AWOL.

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the veteran's claim of service 
connection for a psychiatric condition, to include 
schizophrenia, paranoid type.  While the veteran has a 
current diagnosis of schizophrenia, paranoid type, the 
treatment of which dates back to August 1985, the evidence 
does not show that any such psychiatric disorder was incurred 
in service. 

The Board acknowledges the veteran's contentions that she 
first began hearing voices in service, that her psychiatric 
condition was the cause of her Unauthorized Absence from 
August 21, 1978 to September 25, 1978, and that she did not 
report her symptoms at the time.  The Board also recognizes 
the supporting evidence for this assertion: the April 1979 
performance evaluation of the veteran, which noted that, up 
to the day that the veteran was placed in an Unauthorized 
Absence status, her performance of duty had been beyond 
reproach; her October 1979 Report of Medical History, in 
which the veteran indicated that she had or had had 
"Frequent trouble sleeping," "Depression or excessive 
worry," "Loss of memory or amnesia," and "Nervous trouble 
of any sort"; the veteran's reports, beginning in March 
1988, that she had been having psychiatric symptoms, 
including hearing voices, since her military service; the May 
2007 and April 2008 letters from Dr. S. stating that it was 
Dr. S.'s medical opinion that the veteran was suffering from 
schizophrenia when she was in the military from 1975 to 1979; 
and the December 2002 statement from A. D. that, in 1978, the 
veteran arrived at A. D.'s house with no luggage and seemed 
confused.

However, the Board finds a preponderance of the evidence to 
be against the veteran's assertion that a psychiatric 
condition, including schizophrenia, was incurred in service.  
Despite the veteran's Unauthorized Absence, her reported 
symptoms on October 1979 Report of Medical History, and the 
letter from A. D., service medical records do not reflect any 
diagnosis of schizophrenia or any other psychiatric 
condition.  On October 1979 separation examination, the 
veteran was noted to have had a normal psychiatric 
evaluation, no schizophrenia or any other psychiatric 
condition was noted, and section of the veteran's Report of 
Medical History instructing the examining physician to 
comment on all positive answers given by the veteran was left 
blank, with no further explanation of any of the veteran's 
responses.  Also, on April 1981 service medical examination, 
the veteran was noted to have had a normal psychiatric 
evaluation, with no schizophrenia or other psychiatric 
condition noted, and in both her April 1981 and February 1982 
Reports of Medical History, the veteran indicated that she 
did not have and had never had "Frequent trouble sleeping," 
"Depression or excessive worry," "Loss of memory or 
amnesia," or "Nervous trouble of any sort."  Furthermore, 
on February 1982 Report of Medical History, it was noted that 
the veteran denied a personal history of psychosis, a history 
of motion sickness or disturbances of consciousness, and all 
other significant medical or surgical history.

Moreover, the Board does not find the veteran's assertions 
that she first experienced symptoms, such as hearing voices, 
while in service to be credible in light of her reports on 
medical examinations from August 1985 to February 1988.  The 
medical record reflects that from August 1985 to February 
1988, the veteran repeatedly reported that the onset of her 
psychiatric symptoms was post-service, during the period that 
she was working in the Post Office in the 1980s.  In January 
1987, the veteran specifically denied any psychiatric 
problems prior to her episode at the Post Office.  In 
February 1988, the veteran specifically reported that she 
began to hear voices in 1985, when she first went to VA for 
help, reporting that "it all started in 1985."  Also, in 
the same February 1988 interview, it was noted that the 
veteran at first stated that she had no medical or legal 
problems in service, but later mentioned that she was AWOL 
for a month once in service, and said that she did not know 
why she did it, reporting that she went to New Orleans and 
worked as temporary help during that time.

The veteran's consistent reporting from August 1985 to 
February 1988 of post-service onset of her psychiatric 
condition weighs against her assertions that she first 
experienced her psychiatric symptoms in service, but did not 
want to tell anybody.  In this regard, the Board notes that 
the veteran, in her February 1988 interview during VA 
treatment, specifically stated that she was AWOL for a month, 
during which time she worked as temporary help, and said that 
she did not know why she did it, but reported the onset of 
her symptoms in 1985, nonetheless.

It was not until March 1988 that the veteran reported that 
she had been having symptoms on and off since around the late 
1970s while in the military, but that for the past three 
years her symptoms had worsened to the point of losing her 
job.  The Board also notes that, despite this, June and July 
1988 VA notes, as well as a June 1989 letter from Dr. S., all 
date the onset of the veteran's psychiatric symptomatology in 
1985.

The Board furthermore notes the May 2007 and April 2008 
letters from Dr. S. stating that the veteran was treated by 
Dr. S. from 1989 until May 1991 for schizophrenia, that it 
was Dr. S.'s belief that she was suffering from schizophrenia 
for a number of years prior to her first visit to him, and 
that it was Dr. S.'s medical opinion that she was suffering 
from schizophrenia when she was in the military from 1975 to 
1979.  However, there is indication that Dr. S. reviewed the 
claims folder or any pertinent records prior to making this 
opinion, and there is no medical basis or explanation 
provided for Dr. S.'s opinion.  Moreover, Dr. S.'s May 2007 
and April 2008 letters, without explanation, plainly 
contradict his June 1989 letter stating that the veteran had 
suffered from mental illness since 1985.  Thus, the Board 
finds the May 2007 and April 2008 letters from Dr. S. to be 
of little probable value as medical evidence.

Accordingly, service connection for a psychiatric condition, 
to include schizophrenia, paranoid type, is not warranted.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.


ORDER

1. New and material evidence having been submitted, a claim 
of entitlement to service connection for a psychiatric 
condition, to include schizophrenia, paranoid type, is 
reopened; to this extent only, the appeal is granted.

2. Entitlement to service connection for a psychiatric 
condition, to include schizophrenia, paranoid type, is 
denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


